UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-4700



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


LE’TRON ANTHONY SINGLETON,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    David C. Norton, Chief District
Judge. (9:06-cr-00832-DCN)


Submitted:   December 19, 2007             Decided:   January 7, 2008


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Robert Haley, Assistant Federal Public Defender, Charleston,
South Carolina, for Appellant.     John Charles Duane, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Le’Tron A. Singleton appeals his conviction and eighteen-

month     sentence    after   pleading    guilty     to    possession      of   two

unregistered shotguns, both with an overall length of less than

twenty-six inches and a barrel length of less than eighteen inches,

in violation of 26 U.S.C. §§ 5841, 5861(d), and 5871 (2000).

Singleton’s counsel filed a brief pursuant to Anders v. California,

386 U.S. 738 (1967), in which he asserts that there are no

meritorious issues for appeal, but asks this court to review the

Fed. R. Crim. P. 11 hearing and the reasonableness of Singleton’s

sentence.     Singleton was given an opportunity to file a pro se

supplemental brief, but has not done so.                  Finding no error, we

affirm.

             Under Fed. R. Crim. P. 11(b)(1), the district court must

address     the   defendant   in   open   court    and     inform    him   of   the

following: the nature of the charge; any mandatory minimum sentence

and   the   maximum    possible    sentence;   the    applicability        of   the

Sentencing Guidelines; the court’s obligation to impose a special

assessment; the defendant’s right to an attorney; his right to

plead not guilty and be tried by a jury with the assistance of

counsel; his right to confront and cross-examine witnesses; his

right against self-incrimination; and his right to testify, present

evidence, and compel the attendance of witnesses.                   The defendant

also must be told that a guilty plea waives any further trial and


                                     - 2 -
that his answers at the proceeding may be used against him in a

prosecution for perjury.     Under Rule 11(b)(2), the court must

address the defendant to determine that the plea is voluntary. The

court must require disclosure of any plea agreement under Rule

11(c)(2) and determine a factual basis for the plea under Rule

11(b)(3).   Because Singleton did not move in the district court to

withdraw his guilty plea, any challenges to the Rule 11 hearing are

reviewed for plain error.   See United States v. Martinez, 277 F.3d
517, 524 (4th Cir. 2002).

            During the plea hearing, the district court properly

informed Singleton of the rights that he was forfeiting as a result

of his plea and the nature of the charges and penalties that he

faced, found that Singleton was competent and entering his plea

voluntarily, and determined there was a sufficient factual basis

for the plea.    Therefore, the record establishes that Singleton

knowingly and voluntarily entered into his guilty plea with a full

understanding of the consequences and that there was no error in

the district court’s acceptance of his plea.

            As for Singleton’s sentence, this court reviews the

imposition of a sentence for reasonableness.      United States v.

Booker, 543 U.S. 220, 260-61 (2005); United States v. Hughes, 401
F.3d 540, 546-47 (4th Cir. 2005).       After Booker, courts must

calculate the appropriate guidelines range, making any appropriate

factual findings.   United States v. Davenport, 445 F.3d 366, 370


                               - 3 -
(4th Cir. 2006).         The court then should consider the resulting

advisory guidelines range in conjunction with the factors under 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2007), and determine an

appropriate sentence. Davenport, 445 F.3d at 370. This court will

affirm a post-Booker sentence if it is within the statutorily

prescribed range and is reasonable.            Hughes, 401 F.3d at 546-47.

A   sentence    within    the     proper   advisory       guidelines   range    is

presumptively reasonable.          United States v. Green, 436 F.3d 449,

457 (4th Cir.), cert. denied, 126 S. Ct. 2309 (2006); see Rita v.

United States, 127 S. Ct. 2456 (2007).

      At sentencing, Singleton did not object to the findings in his

presentence report or to the sentencing guidelines range, which was

calculated at eighteen to twenty-four months.                The district court

imposed   a    sentence    at   the   bottom   of     the    guidelines     range,

sentencing Singleton to eighteen months’ incarceration. On appeal,

Singleton     has   failed   to    demonstrate      his     sentence   is   either

procedurally or substantively unreasonable.                  The district court

correctly calculated the advisory guidelines range and considered

the relevant factors under 18 U.S.C.A. § 3553(a).                 Therefore, we

affirm his sentence.

      In accordance with Anders, we have reviewed the record in this

case and have found no meritorious issues for appeal. We therefore

affirm Singleton’s conviction and sentence.                 This court requires

counsel inform his client, in writing, of his right to petition the


                                      - 4 -
Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -